Case 1:20-cv-01301-SB Document 682 Filed 09/07/21 Page 1 of 3 PageID #: 2923




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF DELAWARE


DION D. GIBBS, et al.,

                     Plaintiffs,

            v.
                                                No. 20-cv-01301-SB
JOHN CARNEY, et al.,

                     Defendants.


Douglas D. Herrmann, James Harry Stone Levine, Kenneth A. Listwak,
TROUTMAN PEPPER HAMILTON SANDERS LLP, Wilmington, Delaware.

                                                       Counsel for Plaintiffs.




                               MEMORANDUM OPINION




September 7, 2021
Case 1:20-cv-01301-SB Document 682 Filed 09/07/21 Page 2 of 3 PageID #: 2924




BIBAS, Circuit Judge, sitting by designation.

   More than a hundred prisoners have sued a Delaware prison for failing to take

precautions against COVID. Because their claims are not frivolous, I will let them

proceed.

   Last March, the pandemic hit Delaware. That April, prison officials banned face

masks for all Delaware prison inmates. Compl. ¶ 8.

   Then 128 inmates at the James T. Vaughn Correctional Center tested positive,

and seven died. Compl. ¶ 13. So officials quarantined the entire prison. Id. ¶ 14. They

also let inmates there wear masks and practice social distancing. Id. Yet they did not

take these measures at other prisons. Id. ¶ 15, 17.

   In June, a new inmate arrived at Delaware’s Sussex Correctional Institution. Id.

¶ 18. He had been in close contact with someone with COVID. Id. The prison did not

quarantine him. Instead, it transferred him to the infirmary where other prisoners

came to get their medicine. Id. ¶¶ 19, 21. One of these prisoners later tested positive.

Id. ¶ 26. Only then did officials let these prisoners wear masks. Id. ¶ 27. Officials also

had all inmates tested. Id. ¶ 28. Of the nearly 1000 inmates, 300 had COVID. Id. Five

died. Id.

   Now, prisoners from Sussex have sued prison officials and the Department of Cor-

rections. I appointed counsel and granted the prisoners’ requests to proceed in forma

pauperis. For this case to go on, I must now direct service on the defendants. 28 U.S.C.

§ 1915(d). Before I do so, I have to decide if the prisoners’ claims are frivolous.




                                              2
Case 1:20-cv-01301-SB Document 682 Filed 09/07/21 Page 3 of 3 PageID #: 2925




§ 1915(e)(2); § 1915A(b); Brown v. Sage, 941 F.3d 655, 660 (3d Cir. 2019) (en banc).

They are not.

   Prison officials may not be deliberately indifferent to inmates’ serious medical

needs. U.S. Const. amend. VIII; Estelle v. Gamble, 429 U.S. 97, 104 (1976). The pris-

oners have pled just that. COVID posed a “substantial risk,” causing “debilitating

symptoms” for many and death for some. Farmer v. Brennan, 511 U.S. 825, 828

(1994); Compl. ¶ 32. Prison officials knew of this risk. See Farmer, 511 U.S. at 837.

The Centers for Disease Control had recommended that inmates be distanced and

wear masks. Compl. ¶ 29. Plus, there had been an outbreak at another prison two

months earlier. Yet prison officials allegedly disregarded the risk by refusing to let

prisoners wear masks or socially distance and failing to quarantine incoming in-

mates. See Farmer, 511 U.S. at 837. And because they were allegedly deliberately

indifferent because the Department of Corrections failed to teach its officers how to

follow public health guidance, it could be held liable too. Compl. ¶ 41; City of Canton

v. Harris, 489 U.S. 378, 388 (1989).

   Taking these allegations as true, I find that the prisoners have stated non-frivo-

lous claims against the prison officials and the Department of Corrections. I will thus

order that the complaint be served on the defendants. 28 U.S.C. § 1915(d); Fed. R.

Civ. P. 4(c)(3).




                                            3
